FILED
                           NOT FOR PUBLICATION                              SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50013

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03385-BTM-1

  v.
                                                 MEMORANDUM *
VICTOR MANUEL SANCHEZ VALLE,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Victor Manuel Sanchez Valle appeals the 48-month sentence imposed

following his guilty plea to being a deported alien found in the United States in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Sanchez Valle contends that his sentence is substantively unreasonable

because of his strong ties to the United States and cultural assimilation, his last

felony conviction occurred more than ten years prior to the instant offense, and “all

of the purposes of sentencing set forth in 18 U.S.C. § 3553(a).” We conclude that

Sanchez Valle’s below-Guidelines sentence is substantively reasonable in light of

the totality of the circumstances and the section 3553(a) sentencing factors. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     12-50013